DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2022.
Applicant’s election without traverse of claims 2-20 in the reply filed on 11/23/2022 is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Particularly, Claims 12 and 18 recite instructions for identifying a commencement and completion of a sound event cycle of the received data (abstract idea); Instructions…frequency domain characteristics of the sound event (abstract idea); Instructions for classifying… a second analysis of frequency domain characteristics of the sound event (abstract idea)”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. The addition of the “processor” of Claim 12 and 18 for executing the clamed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, Claim 12 and 18 only recites one additional element – a microphone for receiving an audio stream. The gathering of data using the microphone simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claims 12 and 18 recite a processor that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a microphone for gathering motion data is mere data gathering and insignificant extra-solution activity. Additionally, microphones are well-understood, routine and conventional activity in the art, as evidenced by Stamatopoulos (US 20190192047) (paragraphs 9-16).  Lastly, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding the dependent claims, the Examiner notes the additional elements of “smartphone” in claims 6 and 14 which do not amount to “significantly more” because they are well-known, routine, and/or conventional as evidenced by Stamatopoulos (US 20190192047) (paragraphs 0092). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 2 recites: wherein the respiratory event comprises a cough, and the classified type of respiratory event comprises a distinction between a cough of a COVID-19 person and a cough of a COVID-19 negative person.  However, applicant’s specification does not show possession of this aspect and is not described in the specification as to how one of ordinary skill in the art would be able to designed between a cough of COVID individual vs. non-Covid cough. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5, 7-10, 12-13, 15-19, is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Abeyratne et al (WO 2013142908)
Regarding claim 12, Abeyratne discloses a non-transitory computer readable medium for controlling a programmable processor to perform a method of monitoring respiratory sounds of a user (abstract), comprising:
instructions for receiving an audio stream (page 13, lines 29-32) through a microphone of a device (page 13, line 5) (“2.1 Cough recording protocol”)
instructions for identifying a commencement and a completion of a sound event cycle in the received audio stream (2.2.4 Identification of Cough Segment, page 23-24); 
instructions for distinguishing a respiratory event from a non-respiratory event in the sound event comprising performing a first analysis of frequency domain characteristics of the sound event (2.2 Cough Segmentation Method, page 16, (b) Feature Design and extraction, page 18; Fig 11); and 
instructions for classifying a type of respiratory event of the user from a predetermined set of classifications comprising performing a second analysis of frequency domain characteristics of the sound event (2.2.3 Classification of sub-blocks into Cough and non-Cough classes, page 20, 2.3 Formation of cough segments from sub-blocks, page 28-30; page 35-36 goes into significant detail regarding the frequency domain analysis that is used).  
Regarding claim 4, Abeyratne discloses the non-transitory computer readable medium according to claim 12, wherein the instructions for classifying comprise instructions performed contingent upon determination of the commencement of the sound event cycle (2.2.4 Identification of Cough Segment, page 23-24).  
Regarding claim 13, Abeyratne discloses the non-transitory computer readable medium according to claim 12, further comprising instructions for distinguishing between a respiratory event of a user of the device and a respiratory event of a non-user of the device comprising performing a third analysis of characteristics of the sound event (Fig 5) .  
Regarding claim 15, Abeyratne discloses the non-transitory computer readable medium according to claim 12, wherein the instructions for identifying are performed using a sound event detection model, and further comprise: instructions for performing a spectrographic analysis on received sound signals to produce a spectrogram; instructions for analyzing the spectrogram with respect to a spectrum model; and instructions for applying a frame-wise mask to the analyzed spectrogram (Fig 19).  
Regarding claim 16, Abeyratne discloses the non-transitory computer readable medium according to claim 12, wherein the instructions for classifying are performed using a sound source separation model, comprising: instructions for performing a spectrographic transform; instructions for segmenting the spectrographic transform; instructions for comparing the segmented spectrographic transform with a cough sound spectrum and a non-cough sound spectrum; and instructions for inverse transforming the segmented spectrographic transform corresponding to the cough sound spectrum (Section 2.2.1 Noise Reduction, page 16-17; 3.2 Noise Reduction, page 24-25; 2. Formant Frequencies, page 34, 7. Bispectrum Score, page 35-36, (Fig 5, 19)).  
Regarding claim 17, Abeyratne discloses The non-transitory computer readable medium according to claim 12, further comprising instructions for distinguishing between the respiratory event of the user of the device and the respiratory event of a non-user of the device, performed using a non-speech source identification model, comprising: instructions for performing a spectrographic transform; instructions for employing a spectrum model (Section 2.2.1 Noise Reduction, page 16-17; 3.2 Noise Reduction, page 24-25; 2. Formant Frequencies, page 34, 7. Bispectrum Score, page 35-36, (Fig 5, 19)); instructions for generating an embedded vector output (2.2.2 Feature extraction of sound signal, page 17, 3.3 Characteristic of the sound feature, page 25); and instructions for performing a database lookup (page 7, lines 3-5, e.g. comparing the extracted features to features of a data of pre-recorded cough sounds).  
Regarding claim 18, Abeyratne discloses A device for monitoring respiratory sounds of a user. comprising: a microphone configured to transduce acoustic waves into an electronic stream of audio information; and at least one automated processor, configured to: identify a commencement and a completion of a sound event cycle in the electronic stream of audio information (2.2.4 Identification of Cough Segment, page 23-24); distinguish between a respiratory event from a non-respiratory event in the sound event comprising performing a first analysis of frequency domain characteristics of the sound event (2.2 Cough Segmentation Method, page 16, (b) Feature Design and extraction, page 18; Fig 11); and classify a type of respiratory event of the user from a predetermined set of classifications comprising performing a second analysis of frequency domain characteristics of the sound event (2.2.3 Classification of sub-blocks into Cough and non-Cough classes, page 20, 2.3 Formation of cough segments from sub-blocks, page 28-30; page 35-36 goes into significant detail regarding the frequency domain analysis that is used).  
Regarding claim 5, Abeyratne discloses the device according to claim 18, wherein the at least one automated processor is part of a smartphone (page 14, lines 22-32) having an operating system, having background execution and foreground execution, wherein at least the at least one automated processor is configured to distinguish a respiratory event from a non-respiratory event, by background execution of the operating system (page 13, lines 15-18).  
Regarding claim 7, Abeyratne discloses The device  according to claim 18, wherein the at least one automated processor is further configured to identify the commencement and completion of the sound event cycle, using a sound event detection model, by performing a spectrographic analysis on received sound signals to produce a spectrogram; analyzing the spectrogram with respect to a spectrum model; and applying a frame-wise mask to the analyzed spectrogram (Section 2.2.1 Noise Reduction, page 16-17; 3.2 Noise Reduction, page 24-25; 2. Formant Frequencies, page 34, 7. Bispectrum Score, page 35-36, (Fig 5, 19)).  
Regarding claim 8, Abeyratne discloses The device according to claim 18 [[1]], wherein the at least one automated processor is further configured to classify the classify the type of respiratory event of the user from the predetermined set of classifications according to a sound source separation model, and to perform a spectrographic transform; segment the spectrographic transform; compare the segmented spectrographic transform with a cough sound spectrum and a non-cough sound spectrum; and inverse transform the segmented spectrographic transform corresponding to the cough sound spectrum (Section 2.2.1 Noise Reduction, page 16-17; 3.2 Noise Reduction, page 24-25; 2. Formant Frequencies, page 34, 7. Bispectrum Score, page 35-36, (Fig 5, 19)).  
Regarding claim 9, Abeyratne discloses The device according to claim 18, wherein the at least one automated processor is further configured to perform a Short Time Fourier Transform to distinguish a respiratory event of a user of the device (i. Mel-Frequency cepstral coefficients, page 18).
Regarding claim 10, Abeyratne discloses The device according to claim 18, wherein the at least one automated processor is further configured to distinguish between the respiratory event of the user and the respiratory event of a non-user of the device using a non-speech source identification model, by: performing a spectrographic transform; employing a spectrum model (Section 2.2.1 Noise Reduction, page 16-17; 3.2 Noise Reduction, page 24-25; 2. Formant Frequencies, page 34, 7. Bispectrum Score, page 35-36, (Fig 5, 19)); generating an embedded vector output(2.2.2 Feature extraction of sound signal, page 17, 3.3 Characteristic of the sound feature, page 25); and performing a database lookup (page 7, lines 3-5, e.g. comparing the extracted features to features of a data of pre-recorded cough sounds). 
Regarding claim 19, Abeyratne discloses the device according to claim 18, wherein the programmable processor is provided within at least one of a smartphone and a smart speaker (page 14, lines 19-32).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2013142908) in view of Frank (US 20200245873)
Regarding claim 2, Abeyratne is silent regarding the non-transitory computer readable medium according to claim 12, wherein the respiratory event comprises a cough, and the classified type of respiratory event comprises a distinction between a cough of a COVID-19 person and a cough of a COVID-19 negative person.  Frank teaches wherein the respiratory event comprises a cough, and the classified type of respiratory event comprises a distinction between a cough of a COVID-19 person and a cough of a COVID-19 negative person (abstract, paragraph 0013, 0016). Therefore, it would have been obvious at the effective filing date of the invention to modify Abeyratne’s cough classification system by Frank’s cough classification system to include a detection/diagnosis for COVID. 
Regarding claim 3, Abeyratne is silent regarding the non-transitory computer readable medium according to claim 12, further comprising instructions for determining a location of the device during the respiratory event.  Frank teaches instructions for determining a location of the device during the respiratory event (paragraph 0100, 0200, 0511). Therefore, it would have been obvious at the effective filing date of the invention to modify Abeyratne’s cough classification system by Frank’s cough classification system to include determining the location of the device to indicate to other user’s that someone with COVID was nearby. 
Regarding claim 20, Abeyratne is silent regarding the device according to claim 18, further comprising: a geolocation system for determining a location of the device; and a radio frequency transceiver configured to communicate the determined location of the device in conjunction with the classified type of respiratory event to a remote database. Frank teaches a geolocation system for determining a location of the device; and a radio frequency transceiver configured to communicate the determined location of the device in conjunction with the classified type of respiratory event to a remote database (paragraph 0100, 0200, 0511). Therefore, it would have been obvious at the effective filing date of the invention to modify Abeyratne’s cough classification system by Frank’s cough classification system to include determining the location of the device to indicate to other user’s that someone with COVID was nearby.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2013142908) in view of Frank (US 20200245873) further in view of Wittenstein (US 20090319265)
Regarding claim 11, Abeyrante is silent regarding The non-transitory computer readable medium according to claim 12, wherein the instructions for classifying distinguishes between cough, sneeze, and clear throat sounds. Wittenstein teaches wherein the instructions for classifying distinguishes between cough, sneeze, and clear throat sounds (paragraph 0045). Therefore, it would have been obvious at the effective filing date of the invention to modify Abeyratne’s cough classification system which designates between cough and non-cough to include distinguishing between coughs, sneezes, and clearing throat sounds as taught by Wittenstein for the purpose of further improving the accuracy of cough detection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791